Citation Nr: 0113350	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to an increased rating for left carpal tunnel 
syndrome and de Quervain's tenosynovitis status post release, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  He also served with the U.S. Army National 
Guard, including a period of active duty for training from 
March 27, 1994 to April 8, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for a right wrist condition (carpal tunnel 
syndrome).  This matter further comes before the Board from 
an April 1999 rating decision in which the RO denied service 
connection for a thoracic spine injury, denied a rating in 
excess of 10 percent for left carpal tunnel syndrome and 
persistent symptoms of de Quervain's tenosynovitis, status 
post release, and continued the denial of service connection 
for right wrist de Quervain's synovitis and carpal tunnel 
syndrome.  In October 2000 the Board remanded this matter to 
the RO to schedule the veteran for a hearing before a Member 
of the Board at the RO.

In December 2000 a hearing was held at the RO before C.W. 
Symanski, who is the Member of the Board rendering the 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (the Act), which made 
several amendments to the law governing VA claims, including 
eliminating the concept of a well-grounded claim and 
redefining the obligations of VA with respect to its duty to 
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted, that is necessary to substantiate the claim.  Id. 
§ 3(a) (to be codified as amended at 38 U.S.C. § 5103).  The 
Act also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See id, §§ 3-4 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran essentially contends that he injured his thoracic 
spine and his right wrist in an automobile accident, which 
occurred on April 8, 1994 while he was on active duty with 
the National Guard, and that subsequent to the accident he 
experienced severe pain in the thoracic spine and right 
wrist.  Contemporaneous service records show that at the time 
of the accident, he complained that he "banged up" both 
wrists and had pain in his back.  On an Individual Sick Slip 
(DD Form 689) it was noted that on April 8, 1994 the veteran 
sustained an injury to the lower neck, upper back, and left 
wrist, and the diagnoses were muscle strain and 
hyperextension, left wrist.  The veteran currently has 
degenerative changes (arthritis) in the thoracic spine and 
minimal disc bulging at T3-4, T5-7, T8-9, T9-10, and T11-12.  
With regard to the veteran's right wrist disability, the 
Board notes that the veteran has carpal tunnel syndrome of 
the right wrist, with a history of de Quervain's 
tenosynovitis.  It is unclear whether the veteran's current 
thoracic spine disability and current right wrist disability 
are related to an injury incurred while he was on active 
duty, and in light of the new law cited above, the veteran 
should be scheduled for a VA examination to ascertain whether 
such a relationship exists.

With regard to the claim for an increased rating for the 
service-connected left wrist disability, the Board notes that 
the VA examinations in 1999 did not provide sufficient 
clinical findings regarding the left wrist so as to permit 
the Board to rate the veteran's service-connected left wrist 
disability.  The orthopedic examiner did not comment on the 
functional impairment caused by the left wrist disability, 
and the neurological examiner did not provide specific 
clinical findings regarding neurological impairment due to 
the service-connected left wrist disability  Thus, on remand, 
the VA examiner should be asked to assess the severity of the 
veteran's service-connected left wrist disability, and to 
clearly indicate any functional impairment or pathology 
related to the service-connected left wrist disability in 
accordance with the criteria imposed by the United States 
Court of Appeals for Veterans Claims in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his thoracic spine disability and his 
left and right wrist disabilities since 
April 1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
VA treatment records from the Columbia VA 
Medical Center dated subsequent to 
November 2000.  

2.  Thereafter, the veteran should be 
afforded VA examinations in orthopedics 
and neurology to ascertain 

the nature and probable etiology of his 
thoracic spine disability and his right 
wrist disability, as well as to assess 
the current severity of his service-
connected left wrist disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should opine 
whether any thoracic spine disability 
and/or any right wrist disability is as 
likely as not related to the automobile 
accident that the veteran was involved in 
during active service.  The complete 
rationale for any opinion(s) expressed 
should be provided.  The examiners' 
reports should also set forth in detail 
all current symptoms and pertinent 
clinical findings regarding the veteran's 
service-connected left wrist disability, 
and the examiners should comment on any 
functional loss of the left wrist due to 
weakened movement, excess fatigability, 
incoordination, or pain on use or during 
flare-ups.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any 

binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


